                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TENNESSEE


    MICHELLE TORRES, et al., on behalf of
    themselves and those similarly situated,

                    Plaintiffs,

           v.                                           Case No. 2:20-cv-00026-DCLC-CRW


    W. DOUGLAS COLLINS, in his official
    capacity as Hamblen County General
    Sessions Judge, et al.,

                    Defendants.

      REPORT OF THE PARTIES PLANNING MEETING PURSUANT TO RULE 26(F)

          Pursuant to the Court’s December 30, 2020, Order, Doc. 96, and pursuant to Federal Rule

   of Civil Procedure Rule 26(f), Plaintiffs Michelle Torres, Bethany Edmond, Amanda Cameron

   and Robbie Johnson-Loveday and Defendants W. Douglas Collins, Esco Jarnagin, Teresa West,

   Kathy Robertson, Nancy Phillips, and Katie West Moore (collectively, “the Parties”) submit this

   Report regarding the Parties’ Planning Meeting.

      1. The following persons participated in a Rule 26(f) conference on Friday, January 15th, by
         telephone conference:
             a) For Plaintiffs, Seth Wayne, Tara Mikkilineni, Jonathan Backer, Ryan Downer,
                and Buck Lewis;
             b) For Defendants, Jonathan Taylor and Hilary Magacs.

      2. Initial Disclosures. The parties will complete by February 8, 2021 the initial disclosures
         required by Rule 26(a)(1).

      3. Synopsis of the Claims.

                a) Summary of the Claims of the Plaintiffs and Putative Class

                       i. Defendants Violate Plaintiffs’ Fourteenth Amendment rights to Equal
                          Protection and Due Process through a policy and practice that jails



Case 2:20-cv-00026-DCLC-CRW Document 98 Filed 01/21/21 Page 1 of 8 PageID #: 1564
                     individuals prior to trial based on their access to money. Plaintiffs have a
                     right to be free from wealth-based detention. The Fourteenth Amendment’s
                     Equal Protection and Due Process Clauses forbid the government from
                     detaining individuals prior to trial based solely on lack of access to money.
                     The constitutional principles that forbid jailing a convicted defendant solely
                     because the person is unable to make a payment, see, e.g., Bearden v.
                     Georgia, 461 U.S. 660, 672 (1983) (invalidating state practice of
                     automatically revoking probation for failure to pay a fine or restitution,
                     without considering probationer’s ability to pay or whether other alternative
                     measures meet state’s interest in punishment and deterrence), apply with
                     even greater force to an arrestee who is presumed innocent.

                 ii. Defendants violate Plaintiffs’ Fundamental Fourteenth Amendment Due
                     Process right to pretrial liberty. Freedom from imprisonment lies at the
                     heart of the liberty that the Due Process Clause protects. See, e.g., Foucha
                     v. Louisiana, 504 U.S. 71, 80 (1992) (“Freedom from bodily restraint has
                     always been at the core of the liberty protected by the Due Process Clause
                     from arbitrary government action.”). Pretrial detention infringes upon this
                     right and may only be required if it is narrowly focused to serve compelling
                     government interests. The state’s interest at the pretrial stage is limited to
                     ensuring the accused will appear for trial and protecting the public from
                     danger associated specifically with that individual’s release. Here,
                     Plaintiffs have been detained on de facto detention orders and deprived of
                     pretrial liberty through imposition of unattainable financial conditions
                     without any court considering Plaintiffs’ likelihood of appearing at future
                     court appearances and whether Plaintiffs pose any danger to the community,
                     and without any court making a substantive finding that no alternatives to
                     such de facto pretrial detention would serve the government’s interests.

                iii. Defendants violate Plaintiffs’ Fourteenth Amendment right to procedural
                     due process. Orders of pretrial detention may be entered only after rigorous
                     procedures have been met. See, e.g., Mathews v. Eldridge, 424 U.S. 319
                     (1976). These procedures include, but are not necessarily limited to: a
                     timely individualized hearing; notice of the issues to be determined;
                     representation by counsel; the opportunity to present and confront evidence
                     and make arguments; findings on the record explaining the basis for any
                     condition of release imposed and the evidence relied on; and, if such
                     conditions will result in pretrial detention, a finding by clear and convincing
                     evidence that pretrial incarceration is necessary because no alternative
                     conditions or combination of conditions would reasonably ensure the
                     individual’s future court appearance and the safety of the community. Due
                     process requires procedures sufficient to protect Plaintiffs’ substantive
                     rights to pretrial liberty and against wealth-based detention. Here, Plaintiffs
                     were provided none of these constitutionally required procedures before
                     being detained because they could not pay.




Case 2:20-cv-00026-DCLC-CRW Document 98 Filed 01/21/21 Page 2 of 8 PageID #: 1565
                 iv. Defendants’ violate Plaintiffs’ Sixth Amendment right to counsel by not
                     providing them with counsel at proceedings resulting in pretrial detention.
                     The Sixth Amendment to the United States Constitution guarantees criminal
                     defendants the right to counsel at each post-attachment critical stage of the
                     criminal process. See, e.g., Lafler v. Cooper, 566 U.S. 156, 165 (2012)
                     (“The Sixth Amendment requires effective assistance of counsel at critical
                     stages of a criminal proceeding. . . . The constitutional guarantee applies to
                     pretrial critical stages . . . .”). Bail determinations are post-attachment
                     critical stages for which counsel must be provided. Defendants’ failure to
                     provide counsel at hearings that result in pretrial detention that prejudices
                     both Plaintiffs’ immediate liberty interests and the ultimate outcomes of
                     their cases. Defendants violate the Sixth Amendment by conducting critical
                     pretrial release and detention proceedings without providing counsel.

           b) Summary of Defendants’ Defenses:

                  i. Defendants do not violate Plaintiffs’ Fourteenth Amendment rights to
                     Equal Protection and Due Process through any alleged policy and practice
                     that results in wealth-based detention. At the time bail is set on an arrest
                     warrant in Hamblen County, no schedule or rubric is followed and the
                     bail-setter generally does not know whether the arrestee will be able to pay
                     the set amount. [Joint Stipulations, ¶ 7, 9]. Further, it is not Judge Collins’
                     intent that arrestees remain in jail when bail is set. Id. at ¶ 13. Thus, there
                     is no direct discrimination or treatment of arrestees differently based upon
                     their ability to pay. See id at ¶ 7, 9, 13. Additionally, the bail-setter will
                     consider all factors listed under Tenn. Code Ann. § 40-11-118 available to
                     him or her at the time bail is set, including the nature of the charge[s], the
                     pretrial detainee’s criminal history, and ties to the community.
                     Accordingly, pre-trial detention considerations are individualized and
                     plaintiffs are not detained solely on the basis of their indigency, nor can
                     they claim to be “similarly situated” for purposes of an Equal Protection
                     analysis. Additionally, indigent pretrial detainees in Hamblen County may
                     request court-appointed attorneys during their initial appearances and if a
                     pretrial detainee is unable to afford his or her bail, the court appointed
                     attorney may file a motion to have bail reduced at any time. [See Doc. 78-
                     1, Joint Stipulations, ¶ 58]. Although Plaintiffs rely on such cases as
                     Bearden v. Georgia, 46 U.S. 660 (1983) and O’Donnell v. Harris Cty.,
                     892 F.3d 147 (5th Cir. 2018) in support of their argument, such cases are
                     distinguishable, given that this case involves pretrial detention procedures
                     and Hamblen County does not automatically set the same bail amount for
                     the same charge for any two arrestees. Additionally, wealth, alone, without
                     other considerations, is not a suspect class for equal protection analysis
                     purposes. See generally, San Antonio Indep. Sch. Dist. v. Rodriguez, 411
                     U.S. 1, 25 (1973).




Case 2:20-cv-00026-DCLC-CRW Document 98 Filed 01/21/21 Page 3 of 8 PageID #: 1566
                 ii. Defendants do not violate Plaintiffs’ Fourteenth Amendment Due Process
                     right to pretrial liberty. Although Plaintiffs claim that they are detained on
                     “de facto” detention orders and deprived of pretrial liberty through the
                     imposition of unattainable financial conditions without consideration of
                     the likelihood of their appearance at future court appearances or whether
                     Plaintiffs pose a danger to the community, bail setters in Hamblen County
                     consider all of the factors available to them under Tenn. Code Ann. § 40-
                     11-118 when setting bail, including the nature of the charge[s], the pretrial
                     detainee’s criminal history, and ties to the community. Further, indigent
                     pretrial detainees in Hamblen County may request court-appointed
                     attorneys during their initial appearances and if a pretrial detainee is
                     unable to afford his or her bail, the court appointed attorney may file a
                     motion to have bail reduced at any time. [See Doc. 780-1, Joint
                     Stipulations, ¶ 58]. Additionally, the Sixth Circuit has held that Tennessee
                     law does not prohibit monetary bail even if conditions of release can
                     reasonably assure the defendant’s appearance. Fields v. Henry Cty., 701
                     F.3d 180, 187 (6th Cir. 2012) (citing Malmquist v. Metro. Gov’t, No. 3:10-
                     cv-1014, 2011 WL 5982670, at *10-11 (M.D. Tenn. Nov. 29, 2011).

                iii. Defendants do not violate Plaintiffs’ Fourteenth Amendment right to
                     procedural due process. According to Matthews v. Eldridge, 424 U.S. 319,
                     335 (1976), a three-part balancing test is used to determine when a
                     particular procedure complies with due process:

                             First, the private interest that will be affected by the official action;
                             second, the risk of erroneous deprivation of such interest through
                             the procedures used, and the probable value, if any, of additional or
                             substitute procedural safeguards; and finally, the Government’s
                             interest, including the function involved and the fiscal and
                             administrative burdens that the additional or substitute procedural
                             requirements would entail.

                     Here, Defendants consider all of the factors available to them under Tenn.
                     Code Ann. § 40-11-118, including the nature of the pretrial detainee’s
                     charge[s], his or her prior criminal history and ties to the community.
                     Indigent pretrial detainees may request court-appointed attorneys during
                     their initial appearances. If a pretrial detainee is unable to afford his or her
                     bail, the court appointed attorney can file a motion to have bail reduced at
                     any time. [See Doc. 78-1, Joint Stipulations, ¶ 58]. Although Plaintiffs
                     allege that their first opportunity to be heard is weeks after their arrest
                     during their preliminary hearings, nothing prevents their court-appointed
                     attorneys from filing emergency motions for bail reductions prior to these
                     hearings. Further, because Plaintiffs are calling for a full-blown hearing
                     with the assistance of counsel into the Plaintiffs’ financial backgrounds
                     prior to bail being set to ensure that their rights against wealth based
                     detention and freedom from pretrial incarceration are not infringed, the third




Case 2:20-cv-00026-DCLC-CRW Document 98 Filed 01/21/21 Page 4 of 8 PageID #: 1567
                        Matthews factor weighs heavily in the analysis. In Tennessee, counsel is
                        usually appointed during initial appearances, after which appointed counsel
                        can learn their clients’ cases and backgrounds and argue motions on their
                        behalf. Given that initial appearances generally occur within 48 hours after
                        arrest, excluding weekends and holidays, Plaintiffs are essentially
                        requesting that public defenders and other court-appointed attorneys wait at
                        jails for newly arrested pretrial detainees to arrive. If this was not the case,
                        these attorneys would not have time to meet with their clients and learn their
                        clients’ cases and backgrounds in order to make meaningful arguments on
                        their behalf during their initial appearances. Furthermore, Plaintiffs’ request
                        for immediate adversarial hearings with the presence of counsel before
                        setting bail could actually result in longer periods of pretrial detention given
                        that the length of these hearings would increase, creating a backlog of
                        pretrial detainees awaiting their combined initial appearance/bail hearing.

                   iv. Defendants do not violate Plaintiffs’ Sixth Amendment right to counsel.
                       Plaintiffs claim that Defendants violate this right by failing to provide them
                       counsel at the initial appearance. Although the Sixth Amendment requires
                       that a person facing criminal prosecution be provided counsel at all “critical
                       states” of their case, “the attachment question (whether formal judicial
                       proceedings have begun) “ is distinct from the “critical state’ question
                       (whether counsel must be present at a post-attachment proceeding unless
                       the right to assistance is validly waived.).” Rothergy v. Gillespie County,
                       Tex., 554 U.S. 191, 2011 (2008). The United States District Court for the
                       Eastern District of Tennessee has provided that “[a]n initial appearance is
                       largely administrative and is not a critical stage in the criminal
                       proceedings.” Hickman v. U.S., 2005 WL 2740871, at *4 (E.D. Tenn. Oct.
                       24, 2005); see also Handy v. U.S., No. 96-2594, 1998 WL 152928, at *1
                       (6th Cir. March 24, 1998) (noting that neither the filing of a criminal
                       complaint nor an initial appearance is a critical stage in the pretrial
                       proceedings so as to trigger the Sixth Amendment right to counsel).

      4. Discovery Plan. The parties propose this discovery plan:

             a) Discovery will be needed on these subjects:

                     i. Whether Defendants’ bail practices violate the Equal Protection and Due
                        Process Clauses of the Fourteenth Amendment, and the Sixth Amendment
                        right to counsel;

                    ii. The members of the proposed Class of “All people who are or will be
                        arrested and charged with criminal offenses in Hamblen County General
                        Sessions Court; and who (1) have not been bound over to Hamblen
                        County Criminal Court; (2) are or will have conditions of release set by
                        Defendants that include an amount of monetary bail and/or otherwise
                        require payment of a sum of money prior to release; (3) are or will be




Case 2:20-cv-00026-DCLC-CRW Document 98 Filed 01/21/21 Page 5 of 8 PageID #: 1568
                        unable to afford to pay the amount of money required for their release; and
                        (4) because of nonpayment, are or will be detained in the Hamblen County
                        Jail.”

                    iii. Information related to Plaintiffs’ claims, injuries and/or allegations set
                         forth in the Complaint.

                    iv. Information related to Defendants’ denials and defenses.

                    v. All other information which is discoverable under Fed. R. Civ. P. 26.

             b) Discovery shall proceed on the following schedule:

                     i. The close of discovery shall be August 2, 2021;

                    ii. Dispositive motions shall be due September 3, 2021;

                    iii. The deadline to join additional parties and/or amend pleadings shall be
                         April 2, 2021;

                    iv. The date for exchanging reports of expert witnesses is June 14, 2021.

                    v. The date for supplementations under Rule 26(e) is July 14, 2021.

             c) The maximum number of depositions by each party shall be ten, as allowed under
                the federal rules.

             d) The limit on the length of depositions shall be 7 hours, as allowed under the
                federal rules.

             e) The maximum number of interrogatories by each party shall be 25, as allowed
                under the federal rules.

      5. Trial

             a) The parties in good faith certify that this case will be ready for trial within ten
                months of the 26(f) conference, or November 15, 2021.

             b) The trial is estimated to last no longer than three days.

      6. Consent to exercise of jurisdiction by a magistrate judge

             a) The parties do not consent to a trial by magistrate judge at this time.

      7. Electronically Stored Information




Case 2:20-cv-00026-DCLC-CRW Document 98 Filed 01/21/21 Page 6 of 8 PageID #: 1569
           a) Disclosure or production will be limited to data reasonably available to the parties
              in the ordinary course of record maintenance, including production of e-mails
              and/or text messages. Within thirty days following the production of e-mails
              and/or text-messages, the opposing party shall specify which e-mails and/or text
              messages it desires to have produced in native format. Upon such request, all
              reasonable efforts will be made by the parties to produce the specified e-mails
              and/or text messages in native format to the requesting party as long as the
              production is not unduly burdensome and/or unnecessarily expensive.

           b) The Defendants include governmental officials and representatives who have an
              obligation to preserve and retain certain and specific public records pursuant to
              Tennessee law. See Tenn. Code Ann. 10-7-503(a)(1)(A)(i) (defining public
              records as “all documents, papers, letters, maps, books, photographs, microfilms,
              electronic data processing files and output, films, sound records, or other material,
              regardless of physical form or characteristics, made or received pursuant to law or
              ordinance or in connection with the transaction of official business by any
              governmental entity”). The Defendants acknowledge this obligation and have
              taken reasonable steps to identify and retain potential documents that they
              reasonably believe may be subject to disclosure in this matter pursuant to Fed. R.
              Civ. P. 26. Plaintiffs have similarly taken reasonable steps to identify and retain
              potential documents that they reasonably believe may be subject to disclosure in
              this matter pursuant to Fed. R. Civ. P. 26, and additionally that Defendants
              maintain joint custody and control over most such documents, including the
              Plaintiffs’ court and jail records.

           c) Discovery requests and responses to Defendants shall be made to Arthur Knight,
              Jonathan Taylor and Hilary Magacs, counsel for the Defendants, by email at the
              following addresses:

              aknight@tayloknightlaw.com
              jstaylor@taylorknightlaw.com
              hmagacs@taylorknightlaw.com

              Discovery requests and responses to Plaintiffs shall be made to Tara Mikkilineni,
              Seth Wayne and Jonathan Backer, counsel for plaintiffs, by email at the following
              addresses:

              sw1098@georgetown.edu
              jb2845@georgetown.edu
              tara@civilrightscorps.org

                                                                    Respectfully Submitted,




Case 2:20-cv-00026-DCLC-CRW Document 98 Filed 01/21/21 Page 7 of 8 PageID #: 1570
   /s/ Tara Mikkilineni                 /s/ Seth Wayne
   Tara Mikkilineni (D.C. Bar 997284)   Seth Wayne (D.C. Bar 888273445)
   (admitted pro hac vice)              (admitted pro hac vice)
   Civil Rights Corps                   Jonathan Backer (D.C. Bar 1613073)
   1601 Connecticut Ave NW, Suite 800   (admitted pro hac vice)
   Washington, DC 20009                 Mary B. McCord (D.C. Bar 427563)
   Tel: 202-894-6124                    (admitted pro hac vice)
   Fax: 202-609-8030                    Institute For Constitutional Advocacy and
   Email: tara@civilrightscorps.org     Protection (ICAP)
                                        Georgetown University Law Center
                                        600 New Jersey Ave. NW
                                        Washington, D.C. 20001
                                        Tel: 202-662-9042
                                        Email: sw1098@georgetown.edu
                                                jb2845@georgetown.edu

                                        /s/ George T. Lewis
                                        George T. Lewis, III (T.N. Bar 7018)
                                        Matthew G. White (T.N. Bar 30857)
                                        (admitted pro hac vice)
                                        Baker Donelson
                                        265 Brookview Centre Way, Suite 600
                                        Knoxville, TN 37919
                                        Tel: 865-549-7000
                                        Email: blewis@bakerdonelson.com
                                               mwhite@bakerdonelson.com

                                        Attorneys for Plaintiffs

                                        TAYLOR & KNIGHT, GP

                                        /s /Jonathan Swann Taylor
                                        Arthur F. Knight, III, BPR # 016178
                                        Jonathan Swann Taylor, BPR #025094
                                        Hilary L. Magacs, BPR# 036864
                                        Caitlin C. Burchette, BPR #037026
                                        800 S. Gay Street, Suite 600
                                        Knoxville, TN 37929
                                        Phone: 865- 971-1701
                                        Fax: 865-971-1705
                                        Email: amber@taylorknightlaw.com

                                        Attorneys for Defendants




Case 2:20-cv-00026-DCLC-CRW Document 98 Filed 01/21/21 Page 8 of 8 PageID #: 1571
